UNITED S'I`A'I`ES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

JARROD MICHAEL McDONALD,

Plaintiff,
Case No. 2:18-cv~585

v. Chief Judge Edmund A. Sargus, Jr.
Magistrate Judge Chelsey M. Vascura

HALLIBURTON,
Defendant.
OPINION AN]_) ORDER

This matter is before the Court for consideration of Defendant Halliburton’s Motion to
Compel Arbitration (ECF No. 10), Plaintiff Jarrod Michael McDonald’s (“McDonald”)
Response in Opposition (ECF No. 16), and Halliburton’s Reply. (ECF No. 19.) For the reasons
set forth below, the Court GRANTS I-Ialliburton’s Motion to Compel Arbitration and
DISMISSES this action.

I.

Halliburton hired McDonald in November 2016. Applegath Declaration, 11 3. McDonald’s
most recent job title with Halliburton was ESG-Associate Tech. Id.

When McDonald applied for employment with Halliburton, he completed and submitted
an online Employment Application. Applegath Decl. at 11 6. To submit his Employment
Application, McDonald was required to click on a square adjacent to the phrase “I acknowledge
that I have reviewed the Plan and Rules and agree.” [CITE] The Plans and Rules to Which

McDonald agreed states:

l agree that any dispute between Halliburton and me arising from or relating to the
application process and any employment relationship that might thereafter be
formed will be resolved under the Halliburton Dispute Resolution Program
(“DRP”). Under the DRP, all employment disputes that are not otherwise

resolved by mutual agreement must be arbitrated under the DRP rules. I
understand that this agreement is binding on me and Halliburton and that I am
waiving any right to a jury trial for such disputes. Under the DRP, arbitrator shall
apply the substantive law applicable to the dispute and shall not abridge or
enlarge the legal rights, remedies or defenses of the parties. The decision of the
arbitrator shall be final and binding on me and the company and may be
confirmed in, and judgment upon the award entered by any court of competent
jurisdiction The DRP is herein incorporated by reference The DRP Plan and
Rules are available for review via the link included on this online application,
DRP Plans and Rules.

I acknowledge that I have reviewed the Plan and Rules and agree to its terms.
Applegath Decl., 11 8 and Ex. A at 8-9. The DRP defines “Dispute” as:

All legal and equitable claims, demands, and controversies, of whatever nature or
kind, whether in contract, tort, under statute or regulation, or some other law,
between persons bound by the Plan or by an agreement to resolve Disputes under
the Plan, or between a person bound by the Plan and a person or entity otherwise
entitled to its benefits, including, but not limited to, any matters with respect to:

l. This Plan;

2. The employment or potential re-employment of an Employee, including the
terms, conditions or termination of such employment with the Company;

3. Employee benefits or incidents of employment with [Halliburton];

4. Any other matter related to or concerning the relationship between the
Employee and the Company including, by way of example and without limitation,
allegations of discrimination based on race, sex, religion, national origin, age,
veteran status or disability; sexual or other kinds of harassment; wrongful
discharge; worker’s compensation retaliation; defamation; infliction of emotional
distress; failure to pay wages; or status, claim or membership with regard to any
employee benefit plan

Def`.’s Mot. to Compel, Ex. C at 4.

After receiving McDonald’s employment application, Haliburton sent McDonald an offer

letter, which states in part:

Your decision to accept employment constitutes your agreement to resolve all
employment related disputes With your employer by arbitration under the
Halliburton Dispute Resolution Program (“DRP”). A copy of` the DRP Plan and
Rules may accessed at the Halliburton website at http://Www.halliburton.com/pub

lic/pubsdata/related_docs/DRP'F Plan*Rules.pdf. Under the DRP, all employment
disputes that are not otherwise resolved by mutual agreement must be arbitrated
under the DRP rules. This agreement is binding on both you and the company.
This agreement constitutes a waiver of your right to a jury trial. The arbitrator
shall apply the substantive law applicable to the dispute and shall not abridge or
enlarge the legal rights, remedies or defenses of the parties. The decision of the
arbitrator shall be final and binding on you and the company and may be
confirmed in, and judgment upon the award entered by, any court of competent
jurisdiction The DRP is herein incorporated by reference. By signing and
returning this letter, you acknowledge that you have reviewed the DRP and agree

to its terms.

Applegath Decl. at ‘H l 1, Ex. B. Shortly after receiving the letter, McDonald began Working at
Halliburton. [CITE].

In April 2017, Halliburton terminated McDonald. [CITE]. On June 13, 2018, McDonald
brought the instant action. Halliburton now moves the Court to enforce the arbitration provisions
of the DRP, pursuant to the Federal Arbitration Act (the “Act”), and to dismiss McDonald’s
claims

II.

The Act provides that “[a] written provision in a contract evidencing a transaction
involving commerce to settle by arbitration a controversy thereafter arising out of such contract
or transaction shall be valid, irrevocable, and enforceable, save upon such grounds as exist at
law or in equity for the revocation of any contract.” 9 U.S.C. § 2. “The preeminent concern of
Congress in passing the Act was to enforce private agreements into which parties had entered,
and that concern requires that [courts] rigorously enforce agreements to arbitrate .. . .” Dean
Wz'tter Reynolds, Inc. v. Byrd, 470 U.S. 213, 221 (1985).

The Act provides federal courts with the authority to stay lawsuits in cases where issues
are referable to arbitration pursuant to written agreements calling for such arbitration, and to

compel arbitration where a party to a dispute has refused to arbitrate the dispute as required by

an enforceable agreement See 9 U.S.C. §§ 3-4. “Before compelling an unwilling party to
arbitrate, the court must engage in a limited review to determine whether the dispute is
arbitrable; meaning that a valid agreement to arbitrate exists between the parties and that the
specific dispute falls within the substantive scope of that agreement.” Javitch v. First Um‘on Sec.,
Inc., 315 F.3d 619, 624 (6th Cir. 2003).

“In deciding whether to compel arbitration of a federal statutory claim, [courts] first
consider whether the statutory claim is generally subject to compulsory arbitration.” Morrz'son v.
Circw't City Stores, Inc., 317 F.3d 646, 665 (6th Cir. 2003). “If the claim is not exempt from
arbitration, we must then consider whether the arbitration agreement is valid.” Morrison, 317
F.3d at 665. Title VII claims may be heard in an arbitral forum; therefore, the Court must only
determine whether the arbitration agreement is valid and enforceable Morrison, 317 F.3d at
665-66 (citing Wz`llis v. Dean Wz'rter Reynolds, Inc., 948 F.2d 305, 309 (6th Cir. 1991)).

III.

The validity of an arbitration agreement is determined by reference to general principles
of contract law. Doctor ’s Assocs. Inc. v. Casarotto, 517 U.S. 681, 686_87 (1996). McDonald
does not directly dispute the validity of the arbitration agreement ln fact, McDonald admits he
“did sign the arbitration clause along with other employment documents.” Pl. ’s Resp. at 11 2.
Nonetheless, McDonald raises the affirmative defense of unconscionability.

“[G]enerally applicable State-law contract defenses like fraud, forgery, duress, mistake,
lack of consideration or mutual obligation, or unconscionability, may invalidate arbitration
agreements.” Cooper v. MRMInv. Co., 367 F.3d 493, 498 (6th Cir. 2004). The enforceability of

an arbitration agreement must be reviewed under the law of the state of contract formation

Morrison v. Circuit Cily Stores, Inc., 317 F.3d 646, 666 (6th Cir. 2003). Therefore, the Court
will analyze McDonald’s unconscionability claims under Ohio law.

McDonald correctly points out that, under Ohio law, “to support a finding of
unconscionability, a party must offer evidence that a contract is both substantively
unconscionable, meaning it contains unfair or unreasonable terms, and procedurally
unconscionable, indicating that no voluntary meeting of the minds was possible.” Featherston v.
Merrr'll Lynch, Pierce, Fenner & Smith, Inc., 2004-Ohio-5953, 11 13.

“When considering substantive unconscionability, a court should determine whether the
terms of the contract are commercially unreasonable.” Id. (citing Eagle v. Fred Marrin Motor
CO., 157 Ohio App.3d 150, 2004-Ohio-829, 809 N. E. 2d 1161, at 11 31). “Where the ‘clauses
involved are so one-sided as to oppress or unfairly surprise a party,’ an arbitration clause is
unconscionable.” Id. (quoting Neubrander v. Dean Witter Reynolds, lnc. (1992), 81 Ohio App.3d
308, 311-12, 610 N. E. 2d 1089). “Outrageous contractual terms or a severe imbalance in
bargaining power also support a finding of unconscionability.” Id. (citing Or'lett v. Suburban
Propane (1989), 54 Ohio App. 3d 127, 129, 561 N. E. 2d 1066).

The party asserting the unconscionability of a contract bears the burden of proving the
agreement is both procedurally and substantively unconscionable Hayes v. Oakridge Home, 122
Ohio St. 3d 63, 2009-Ohio-2054, 908 N. E. 2d 408 (2009); Taylor Bldg. Corp. of Am. v.
Benfield, 117 Ohio St. 3d 352, 2008-Ohio-938, 884 N. E. 2d 12 (2008). “The test of
unconscionability poses a very great burden.” Ahmmad v. Ahmed, 2015-Ohio-2537, 38 N. E. 3d

434, at 11 33 (2015) (quoting Hz'ghway Equip. Co. v. Caterpillar, Inc., 908 F.2d 60, 65 (6th Cir.

1990)).

McDonald argues that the “arbitration clause he signed is unconscionable because the
interpretation of the clause is different for both parties, therefore no agreement occurred; also,
regarding the definition of a term by the Defendant in the contract, the clause is one-sided in
support of the Defendant is not fair for both parties.” Further, McDonald contends he “did not
mindfully agree to the Defendant’s interpretation because the Defendant kept their interpretation
hidden. Theref`ore, no agreement occurred.” Pl.’s Resp. at 11 9. These arguments lack merit

McDonald takes issue with the definition and interpretation of the term “dispute.” Yet
the DRP unambiguously defines “Dispute” as, in relevant part:

All legal and equitable claims, demands, and controversies, of whatever nature or

kind, whether in contract, tort, under statute or regulation, or some other law,

between persons bound by the Plan or by an agreement to resolve Disputes under

the Plan ... including but not limited to:

This Plan;

The employment or potential re-employment of an Employee, including the
terms, conditions or termination of such employment with the Company; . . ..

Def.’s Mot. to Compel, Ex. C at 4. McDonald has failed to carry his heavy burden of
establishing that the DRP’s definition of “Dispute” is commercially unreasonable Therefore,
McDonald has failed to establish that any of the agreement’s terms are substantively
unconscionable

By failing to establish the first prong of the unconscionability test, McDonald’s
unconscionability defense fails. The Court need not address the second prong_r'. e. , whether the
agreement was procedurally unconscionable Although McDonald’s unconscionability defense
fails, the Court must still address whether Halliburton’s arbitration agreement is valid and

enforceable

When McDonald applied for employment with Halliburton, he agreed to be bound by the

DRP during the application process and throughout his employment, if he was hired. 1
Subsequently, Halliburton sent McDonald an offer letter, which stated the terms of the offer and
referenced the DRP to which McDonald had previously agreed. The arbitration provisions in the
offer letter utilized the same font and size as the rest of the letter, listed the webpage to the DRP,
and required McDonald to explicitly confirm that he had reviewed and accepted the agreement’s
terms of the agreement by clicking on a box adjacent to the confirmation, “I acknowledge that I
have reviewed the Plan and Rules and agree.” McDonald accepted those terms, which bound
him to arbitrate all future employment-related disputes, unless certain exceptions applied

The current dispute between Halliburton and McDonald involves an employment dispute
regarding sexual harassment and employment termination Those claims are within the scope of
the parties’ arbitration agreement See Pl.’s Compl. at 3-4. Therefore, the arbitration agreement
between McDonald and Halliburton is valid and enforceable

IV.
For the reasons stated above, Halliburton’s Motion to Compel Arbitration (ECF No. 10)

is GRANTED, and McDonald’s Complaint (ECF No. l) is DISMISSED With PREJUDICE.

IT IS SO ORDERED.

j-\s~-io\q /¢\/

DATE EDMU@) A. sARGUs, JR.
CHIEF UNITEI) sTA'rEs DISTRICT JUDGE

 

1 “l agree that any dispute between Halliburth and me arising nom or relating to the application process and any
employment relationship that might thereafter be formed will be resolved under [the DRP].” Applegath Decl., 11 8

and Ex. A at 8-9.

